                           Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 1 of 25 Page ID #:1



                       1 JENKINS KAYAYAN LLP
                           Jonathan M. Jenkins (SBN 193011)
                       2
                            jjenkins@jklitigators.com
                       3   Lara Kayayan (SBN 239384)
                            lkayayan@jklitigators.com
                       4
                           444 South Flower St., Suite 1750
                       5   Los Angeles, California 90071
                       6
                           (310) 984-6800

                       7 Attorneys for Plaintiff
                           Michael Sanchez
                       8

                       9
                                                UNITED STATES DISTRICT COURT
                      10
                                               CENTRAL DISTRICT OF CALIFORNIA
JENKINS KAYAYAN LLP




                      11

                      12
                           MICHAEL SANCHEZ, an individual,          CASE NO. 2:20-cv-02924
                      13
                                 Plaintiff,                         COMPLAINT FOR:
                      14
                                 v.                                 1. Defamation (Libel)
                      15                                            2. Intentional Infliction of Emotional
                           AMERICAN MEDIA, INC., a
                      16 Delaware corporation; THE
                                                                       Distress
                                                                    3. Conspiracy to Commit Intentional
                      17
                         NATIONAL ENQUIRER, INC., a
                                                                       Torts
                         Florida corporation; DAVID PECKER,
                      18 an individual; DYLAN HOWARD, an            4. Aiding and Abetting Commission
                                                                       of Intentional Torts
                      19 individual; and DOES 1 through 10,
                         inclusive,                                 DEMAND FOR JURY TRIAL
                      20
                                 Defendants.
                      21

                      22
                                 Plaintiff Michael Sanchez (“Mr. Sanchez” or “Plaintiff”), by and through his
                      23
                           undersigned counsel, complains and alleges against defendants American Media, Inc.
                      24
                           (“AMI”), The National Enquirer, Inc. (“TNE”), David Pecker (“Mr. Pecker”), Dylan
                      25
                           Howard (“Mr. Howard”) and Does 1 through 10 (collectively, “Defendants”) as
                      26
                           follows:
                      27
                           ///
                      28

                                                               COMPLAINT
                           Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 2 of 25 Page ID #:2



                       1                             SUMMARY OF THE ACTION
                       2         1.     This is the case of a media conglomerate that wanted to deliver a political
                       3 “payback” to a billionaire owner of a liberal newspaper as a favor for powerful allies,

                       4 including a high-level conservative U.S. politician and the government of a foreign

                       5 nation. That favor involved digging up and publishing dirt on the billionaire, who had

                       6 previously incurred the allies’ wrath.

                       7         2.     Defendants found their dirt – raunchy text messages and pornographic
                       8 images, including nude selfies, documenting an illicit extramarital affair between the

                       9 billionaire and Mr. Sanchez’s sister, a Los Angeles news reporter and television

                      10 personality.    However, Defendants could not use or publish any of this material
JENKINS KAYAYAN LLP




                      11 because, on information and belief, it had been illegally obtained using high-tech

                      12 spyware that secretly hacked into the billionaire’s iPhone and extracted his most

                      13 private and confidential information.

                      14         3.     Thus, Defendants needed another “source” for the billionaire’s affair and,
                      15 conveniently for them, had a long-standing relationship with Mr. Sanchez, a

                      16 California-based talent manager who managed his sister’s career (and already knew

                      17 about her affair). In or around July of 2018, Defendants contacted Mr. Sanchez via

                      18 editor Andrea Simpson (“Ms. Simpson”) who asked, “what’s going on with Lauren
                      19 and the billionaire?” Defendants clearly knew about his sister’s extramarital affair

                      20 with the billionaire and intended to go public with it.

                      21         4.     Faced with such a threat to the public image and professional reputation
                      22 of his sister and client, Mr. Sanchez did what any loyal brother and manager with his

                      23 particular skill set would have done under the circumstances. First, he leveraged his

                      24 connections and professional relationships to delay the inevitable story. When it

                      25 became apparent several months later that public disclosure was imminent, Mr.

                      26 Sanchez tried to minimize the fallout for his sister by making a deal to cooperate

                      27 strategically with Defendants in return for control over the story narrative (i.e. “love

                      28 story” versus “sordid extramarital cheating”) and timing.
                                                                      -2-
                                                                  COMPLAINT
                           Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 3 of 25 Page ID #:3



                       1         5.    When Defendants eventually published the story three months later, in
                       2 January of 2019 in The National Enquirer, they were unprepared for the wrath of the

                       3 billionaire, who financed his own sprawling investigation into Defendants’

                       4 investigative tactics. Defendants tried to halt the investigation by threatening the

                       5 billionaire with publication of the previously-referenced pornographic images (which,

                       6 on information and belief, had been illegally procured). But instead of acceding to

                       7 Defendants’ extortion, the billionaire took it public: he published the Defendants’

                       8 written threats of extortion, which ultimately prompted a federal grand jury

                       9 investigation into Defendants’ conduct.

                      10         6.    Defendants were already under federal scrutiny – based on a previous
JENKINS KAYAYAN LLP




                      11 political favor that had violated campaign finance laws – and grew desperate to

                      12 conceal their actual source, or sources, for the pornographic images and decided to

                      13 scapegoat Mr. Sanchez.        On March 31, 2019, Defendants issued a false and
                      14 defamatory press release stating that not only was Mr. Sanchez the one who had leaked

                      15 his own sister’s affair to Defendants, but he was also the sole source of all information

                      16 and materials obtained by Defendants including nude selfies of the billionaire and

                      17 other pornographic images involving his sister.

                      18         7.    As described herein, Defendants’ false and defamatory statements have,
                      19 among other things, devastated Mr. Sanchez’s professional career and reputation,

                      20 destroyed the invaluable media relationships that are the “tools” of his trade, and left

                      21 him estranged from his own family. Mr. Sanchez now seeks redress from this Court

                      22 and a jury of his peers.

                      23                                     THE PARTIES
                      24         8.    Plaintiff Michael Sanchez (“Plaintiff” or “Mr. Sanchez”) is a citizen of
                      25 California and resides in Los Angeles County.

                      26         9.    Upon information and belief, Plaintiff alleges that defendant American
                      27 Media, Inc. (“AMI”) is incorporated in Delaware and maintains its principal place of

                      28 business in New York. Accordingly, AMI is a citizen of both Delaware and New
                                                                     -3-
                                                                COMPLAINT
                           Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 4 of 25 Page ID #:4



                       1 York. AMI is the parent company of defendant The National Enquirer, Inc.

                       2         10.   Upon information and belief, Plaintiff alleges that defendant The
                       3 National Enquirer, Inc. (“TNE”) is incorporated in Florida and maintains its principal

                       4 place of business in New York. Accordingly, TNE is a citizen of both Florida and

                       5 New York.

                       6         11.   TNE is a weekly tabloid newspaper published and distributed
                       7 nationwide, including in California, both in print and online. On information and

                       8 belief, California (along with New York and Florida) is one of TNE’s three largest

                       9 markets (in terms of print and online distribution and sales) in the United States. Upon

                      10 further information and belief, Plaintiff alleges that, in or around April 2019, AMI
JENKINS KAYAYAN LLP




                      11 contracted to sell TNE, reputedly for a sale price of $100 million, but that transaction

                      12 has not yet closed.

                      13         12.      Defendant David Pecker (“Mr. Pecker”) is AMI’s Chairman and Chief
                      14 Executive Officer and exercises managerial control over all of TNE’s operations.

                      15 Upon information and belief, Plaintiff alleges that Mr. Pecker is a citizen of

                      16 Connecticut and maintains his principal residence in the city of Greenwich.

                      17         13.   Defendant Dylan Howard (“Mr. Howard”) is AMI’s Vice President and
                      18 Chief Content Officer and exercises managerial control over all of TNE’s operations.
                      19 Upon information and belief, Plaintiff alleges that Mr. Howard is a citizen of New

                      20 York and maintains his principal residence in New York City.

                      21         14.   Plaintiff currently does not know the true names and/or capacities of the
                      22 defendants sued as Does 1 through 10, inclusive, and therefore sues these defendants

                      23 by fictitious names. Plaintiff will amend this Complaint to allege the true names and

                      24 capacities of these defendants when they are ascertained. Each of the fictitiously

                      25 named Doe defendants are responsible in some manner for the events and happenings

                      26 alleged in this Complaint. On information and belief, no Doe defendant is a citizen

                      27 of California.

                      28 / / /
                                                                    -4-
                                                                COMPLAINT
                           Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 5 of 25 Page ID #:5



                       1                              JURISDICTION AND VENUE
                       2         15.    This Court has subject-matter jurisdiction over this action based on the
                       3 diversity of the parties pursuant to 28 U.S.C. § 1332(a)(1).

                       4         16.    The amount in controversy exceeds $75,000 in damages, exclusive of
                       5 costs, interests, and attorneys’ fees, pursuant to 28 U.S.C. § 1332(a).

                       6         17.    In addition, jurisdiction is proper because, inter alia, Defendants’
                       7 defamatory statements and other intentionally tortious conduct alleged herein both

                       8 arose from Defendants’ California-related conduct and was intended to and did cause

                       9 injury to Plaintiff in Los Angeles County, California, where Plaintiff resides.

                      10 Furthermore, Defendants have all purposefully availed themselves of the benefits and
JENKINS KAYAYAN LLP




                      11 protections of California by, among other things, selling and soliciting sales of tabloid

                      12 newspapers in California, actively engaging in reporting activities in California

                      13 pertaining to events in California, publishing print and digital articles directed at

                      14 residents of California, and communicating and negotiating with Plaintiff in

                      15 California via email, text message, and in person, as further alleged herein.

                      16         18.    This Court is a proper venue for this lawsuit under the provisions of 28
                      17 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to Plaintiff’s

                      18 claims occurred in this judicial district.
                      19                              FACTUAL ALLEGATIONS
                      20    Plaintiff’s Sister and Billionaire Jeffrey Bezos Select Plaintiff to Serve as Their
                      21                                  Media Relations Consultant
                      22         19.    Mr. Sanchez is the owner and Chief Executive Officer of Axis
                      23 Management, a successful, Hollywood-based talent management and film and

                      24 television production firm.     His work often includes arranging, optimizing, and
                      25 occasionally suppressing media coverage of his high-profile clients.

                      26         20.    Accordingly, Mr. Sanchez fostered close relationships with reporters and
                      27 executive management at numerous media outlets – including defendants Mr. Pecker

                      28 and Mr. Howard, who effectively manage and control AMI’s and THI’s media
                                                                      -5-
                                                                 COMPLAINT
                           Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 6 of 25 Page ID #:6



                       1 operations. In fact, prior to 2018, Mr. Sanchez has made numerous media deals with

                       2 AMI and TNE on his clients’ behalf, all without a penny ever changing hands, often

                       3 in person and in Los Angeles, with both Mr. Howard (who previously worked and

                       4 resided in California and frequently returns to this state for AMI media events and

                       5 kickoff parties) and Ms. Simpson, AMI/TNE’s California-based reporter.

                       6         21.    One of Mr. Sanchez’s clients was his own sister, Wendy Lauren
                       7 Sanchez (“Ms. Sanchez”), an Emmy Award-nominated American news anchor,

                       8 entertainment reporter, actress, pilot, and producer. Ms. Sanchez resides in Beverly

                       9 Hills and Mr. Sanchez has been his sister’s manager and most trusted confidant for

                      10 most of her professional career.      For instance, in January 2010, Ms. Sanchez
JENKINS KAYAYAN LLP




                      11 contracted with Mr. Sanchez to serve as her sole and exclusive personal manager,

                      12 representative, and advisor in all entertainment industry matters.      In addition to
                      13 facilitating the growth of Ms. Sanchez’s career, Mr. Sanchez also attempted to

                      14 optimize his sister’s portrayal in the media, occasionally using his skill, experience,

                      15 and media relationships to “kill” media stories that cast her in an unflattering light

                      16 and to eliminate rivals competing for Ms. Sanchez’s career opportunities, including

                      17 ABC TV’s The View.

                      18         22.   Accordingly, Mr. Sanchez has been privy to and entrusted with virtually
                      19 all of Ms. Sanchez’s business and often complicated personal affairs. He was his

                      20 sister’s primary confidant and advisor when, starting in March 2018, Ms. Sanchez

                      21 revealed that she began an extramarital affair with billionaire Jeffrey Preston Bezos

                      22 (“Mr. Bezos”) in December 2017 – after her production company began working for

                      23 one of Mr. Bezos’s companies, Blue Origin, LLC.

                      24         23.   Ms. Sanchez was forthcoming to her brother about her affair, including
                      25 its origin, and introduced Mr. Sanchez to Mr. Bezos – as her brother, manager, and

                      26 most trusted advisor – over dinner at a Los Angeles restaurant on or about April 20,

                      27 2018.     Mr. Sanchez and Mr. Bezos hit it off immediately and Mr. Bezos was
                      28 impressed with Mr. Sanchez’s media savvy, expertise, and discretion. Ms. Sanchez
                                                                    -6-
                                                                COMPLAINT
                           Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 7 of 25 Page ID #:7



                       1 told Mr. Sanchez that Mr. Bezos “loves you” and the siblings began planning for the

                       2 couple’s family communications, divorce process (as Ms. Sanchez and Mr. Bezos

                       3 were both still married to other people at the time), re-negotiation of a prior, aborted

                       4 2016 divorce settlement, strategic management of the inevitable media scandal,

                       5 current and future business opportunities, and a relatively quick marriage for Ms.

                       6 Sanchez and Mr. Bezos.

                       7           24.   In fact, Ms. Sanchez and Mr. Bezos quickly recognized that Mr. Sanchez
                       8 was uniquely qualified to fulfill a much-needed role as the couple’s independent

                       9 media consultant. Mr. Bezos, as the founder and Chief Executive Officer of publicly-

                      10 traded Amazon.com and the owner of The Washington Post (the “Post”), had
JENKINS KAYAYAN LLP




                      11 considerable media advisory resources at his disposal. However, he obviously could

                      12 not utilize such corporate resources in connection with his personal extramarital

                      13 affair.

                      14           25.   Mr. Sanchez, however, had both the requisite skill set to keep his sister’s
                      15 and Mr. Bezos’s extramarital affair out of the media spotlight until they had told their

                      16 spouses and families and were ready to go public. Mr. Sanchez also had a sincere

                      17 motive for doing so: his love for his sister, her children, and a desire to protect Ms.

                      18 Sanchez’s reputation and career at all costs. Mr. Sanchez stepped up to the role and
                      19 became the couple’s trusted media consultant, writing and sharing a “PR Roadmap”

                      20 which included the statement Mr. Bezos eventually instructed Amazon PR to release

                      21 on January 9, 2019 (“Jeff remains focused on and engaged in all aspects of

                      22 Amazon”),1 and advising the couple on best practices for maintaining their

                      23 relationship’s secrecy – for instance, avoiding being seen alone together publicly,

                      24 avoiding any physical or intimate contact in public, and replacing the shrubs around

                      25

                      26

                      27
                           1
                             https://www.foxbusiness.com/business-leaders/amazon-ceo-jeff-bezos-focused-
                      28
                           on-all-aspects-of-company-despite-divorce (last visited March 19, 2020).
                                                                   -7-
                                                                  COMPLAINT
                           Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 8 of 25 Page ID #:8



                       1 Ms. Sanchez’s all-glass second home in Santa Monica with 15-foot hedges to prevent

                       2 the couple from being seen together from the outside.

                       3         26.    Until the time his sister’s affair with Mr. Bezos was publicly revealed,
                       4 Mr. Sanchez was instrumental in guarding its confidentiality.

                       5       Defendants Plot to Publish Derogatory Pieces About Mr. Bezos to Curry
                       6            Political Favor with President Donald Trump and the Saudi Arabian
                       7                                         Government
                       8         27.   Mr. Bezos, as the Post’s owner, had made enemies out of two of
                       9 Defendants’ most powerful allies: President Donald J. Trump (“Mr. Trump” or

                      10 “President Trump”) and the Crown Prince of Saudi Arabia, Mohammed bin Salman
JENKINS KAYAYAN LLP




                      11 (“MbS”).      As will be discussed, the ensuing events would ultimately provide
                      12 Defendants with powerful, self-interested motives to defame Mr. Sanchez.

                      13         28.   The Post has published a number of articles highly critical of President
                      14 Trump, his policies, and his character. As evidenced by a series of inflammatory

                      15 Twitter posts, President Trump has taken great offense to those articles and blamed

                      16 Mr. Bezos personally for the Post’s proliferation of allegedly “fake” news.

                      17         29.   Defendants’ support and devotion for President Trump is well-
                      18 documented in the public record – and particularly by Defendants’ commission of
                      19 campaign finance violations to assist Mr. Trump’s presidential candidacy.

                      20 Specifically, in August 2016, just months before the presidential election, Defendants

                      21 worked in concert with Mr. Trump’s campaign to silence a former Playboy model

                      22 who claimed to have had a sexual affair with Mr. Trump. This “catch and kill”

                      23 operation involved Defendants paying $150,000 for exclusive rights to the model’s

                      24 story – and then suppressing the story to prevent it from influencing the election.

                      25         30.    Defendants’ conduct came to light in 2018 when Trump’s former
                      26 personal attorney, Michael Cohen (“Mr. Cohen”), testified about his own role in the

                      27 scheme (for which he was subsequently imprisoned). Ultimately, Defendants avoided

                      28 prosecution by confessing their crimes and entering into a “Non-Prosecution
                                                                    -8-
                                                                COMPLAINT
                           Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 9 of 25 Page ID #:9



                       1 Agreement” (“NPA”) with the U.S. Attorney for the Southern District of New York,

                       2 dated September 20, 2018.2

                       3         31.    However, the NPA came with a number of conditions, the most
                       4 important of which, for purposes of this action, was that the NPA was voided

                       5 (subjecting Defendants to prosecution for the campaign finance crimes to which they

                       6 had already confessed) should they “commit any crimes subsequent to the date of

                       7 signing of this Agreement…”

                       8         32.   Simultaneously, Defendants were in close contact with – and eager to
                       9 please – MbS and their Saudi Arabian allies, in hopes of expanding AMI’s media

                      10 empire into the Saudi kingdom. For instance, on information and belief, in September
JENKINS KAYAYAN LLP




                      11 2017, Mr. Pecker travelled to Riyadh, the Saudi Arabian capitol, where he met

                      12 personally with MbS. Several months later, AMI published a special issue of The

                      13 National Enquirer called “The New Kingdom” (“TNK”): 97 glossy pages of lavish

                      14 praise and favorable coverage of Saudi Arabia and its controversial leader, MbS.

                      15 TNK purported to be “advertisement free,” raising questions as to how AMI had

                      16 funded the 200,000 copy print run.

                      17         33.   Curiously, TNK hit newspaper shelves in March 2018, just in time for
                      18 MbS’s maiden tour of the United States as the Saudi Crown Prince (during which
                      19 MbS and Mr. Pecker held another personal meeting in New York City). While

                      20 Defendants initially denied that Saudi Arabia had in any way paid for or contributed

                      21 to TNK, on information and belief, approximately three weeks prior to publication, a

                      22 draft of TNK was widely circulated internally among Saudi officials.

                      23         34.   On information and belief, in early 2019, federal prosecutors in the
                      24 Southern District of New York began investigating TNK’s publication and whether

                      25 Defendants had engaged in unlawful influence peddling on behalf of a foreign power.

                      26

                      27
                           2
                            https://www.justice.gov/usao-sdny/press-release/file/1119501/download (last
                      28
                           visited March 13, 2020).
                                                                   -9-
                                                               COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 10 of 25 Page ID #:10



                       1        35.   While Defendants were wooing the Saudi Arabian government, Mr.
                       2 Bezos, on the other hand, was incurring its wrath. Beginning on or about September

                       3 18, 2017, Post columnist and Saudi Arabian dissident Jamal Khashoggi (“Mr.

                       4 Khashoggi”) began authoring regular columns highly critical of the brutal and

                       5 oppressive Saudi Arabian regime, which MbS found extremely offensive (Mr.

                       6 Khashoggi was ultimately murdered by Saudi Arabian operatives at the Saudi

                       7 embassy in Turkey on October 2, 2018).

                       8        36.   On information and belief, MbS and the Saudi Arabian government set
                       9 out to infect Mr. Bezos’s Apple iPhone X with sophisticated malware that gave the

                      10 Saudis virtually unrestricted access to its contents. On May 1, 2018, MbS personally
JENKINS KAYAYAN LLP




                      11 texted Mr. Bezos a 4.22 MB MP4 video clip via WhatsApp. On information and

                      12 belief, secretly embedded in that message was highly sophisticated spyware, known

                      13 as “Pegasus-3,” that the Saudi Royal Guard had recently purchased from NSO Group,

                      14 an Israeli company, for approximately $55 million.

                      15        37.   Mr. Bezos’s head of security, Gavin de Becker (“Mr. de Becker”),
                      16 subsequently commissioned FTI Consulting (“FTI”) to perform a forensic

                      17 cybersecurity analysis of Mr. Bezos’s iPhone. FTI’s report, dated November 2019

                      18 (the “FTI Report”), concluded that, within hours of receiving the WhatsApp text from
                      19 MbS, cellular data emissions from Mr. Bezos’s iPhone spiked to 126 MB per day (an

                      20 increase of 29,000%); the unauthorized cellular data emissions continued for months

                      21 afterwards, at times reaching rates as high as 4.6 GB per day3 – transfer rates high

                      22 enough to extract every bit of data stored on Mr. Bezos’s cell phone.

                      23        38.   In January 2020, the United Nations Human Rights Commission, citing
                      24 the FTI Report, demanded an investigation into mounting evidence that Saudi Arabia

                      25 and MbS were engaged in the systematic and “unaccountable use of spyware to

                      26

                      27
                           3
                             https://www.documentcloud.org/documents/6668313-FTI-Report-into-Jeff-Bezos-
                      28
                           Phone-Hack.html - document/p1 (last visited March 13, 2020).
                                                                  -10-
                                                               COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 11 of 25 Page ID #:11



                       1 intimidate journalists, human rights defenders, and owners of media outlets.”4

                       2             39.   On information and belief, from May 1, 2018 until at least February 17,
                       3 2019 (virtually the entire time period relevant to this action), the Saudis retained

                       4 clandestine and unfettered access to the contents of Mr. Bezos’s iPhone, including all

                       5 of his photographs and communications – such as Mr. Bezos’s intimate and

                       6 occasionally pornographic text message exchanges with Ms. Sanchez.                   On
                       7 information and belief, in November 2018 and February 2019, MbS sent Mr. Bezos

                       8 additional WhatsApp messages in which he “revealed private and confidential

                       9 information about Mr. Bezos’s personal life that was not available from public

                      10 sources” – including apparent knowledge of Mr. Bezos’s affair with Ms. Sanchez. 5
JENKINS KAYAYAN LLP




                      11             40.   On information and belief, in 2018 Defendants plotted to dig up
                      12 embarrassing information about Mr. Bezos’s personal life for use in a TNE “hit piece”

                      13 against Mr. Bezos.        Doing so would kill two birds with one stone by garnering
                      14 Defendants favor with both President Trump and Saudi Arabia.

                      15             41.   On further information and belief, Defendants received assistance
                      16 toward this end from Saudi Arabia and MbS, who illegally hacked Mr. Bezos’s

                      17 cellular phone as previously described.

                      18       The Extramarital Affair Between Mr. Bezos and Ms. Sanchez Is Exposed and
                      19                      Plaintiff Attempts to Control the Media Narrative
                      20             42.   Despite Mr. Sanchez’s best efforts to keep Mr. Bezos’s and Ms.
                      21 Sanchez’s affair under wraps, observant journalists soon began asking hard questions.

                      22 For instance, on July 18, 2018, Ms. Sanchez was photographed standing

                      23 unprofessionally close to Mr. Bezos on the VIP platform following a successful

                      24 launch of a Blue Origins rocket in West Texas.

                      25

                      26
                           4
                      27    https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?NewsID=25488&
                           LangID=E (last visited March 13, 2020).
                      28   5
                               Id.
                                                                       -11-
                                                                   COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 12 of 25 Page ID #:12



                       1        43.    Shortly afterwards, Ms. Simpson called Mr. Sanchez and unintentionally
                       2 revealed that AMI and TNE were looking into his sister’s affair. On information and

                       3 belief, Defendants were already in possession of raunchy text messages and nude

                       4 selfies exchanged between Ms. Sanchez and Mr. Bezos. Also in July 2018, Mr.

                       5 Sanchez agreed to meet with Simpson, AMI/TNE’s Los Angeles-based editor. Using

                       6 the cover of “a friend of a client who works for a Bill Gates-type billionaire is

                       7 interested in selling a story about the billionaire’s extramarital affair with a B-list

                       8 actress,” Mr. Sanchez confirmed Defendants had the story about his sister and Mr.

                       9 Bezos and was able to deflect Defendants’ investigation and slow the public

                      10 emergence of the affair.
JENKINS KAYAYAN LLP




                      11        44.    In October 2018, recognizing that public disclosure was likely inevitable,
                      12 Ms. Sanchez approached Mr. Sanchez about leaking her affair with Mr. Bezos to the

                      13 press, specifically to her long-term friends Harvey Levin and Charles Latibeaudiere

                      14 at tabloid powerhouse TMZ. Mr. Sanchez advised his sister not to do so until she and

                      15 Mr. Bezos had informed their respective spouses and children.

                      16        45.    However, it was later revealed that a trusted employee of Ms. Sanchez,
                      17 working on her “glam squad” inside her home, also happened to be close friends with

                      18 Ms. Simpson and has been leaking stories about Ms. Sanchez to AMI for years.
                      19        46.    In late October 2018, Mr. Sanchez elected to get ahead of the story to
                      20 tactically limit the backlash against his sister and Mr. Bezos, as he had done for Ms.

                      21 Sanchez and other clients multiple times in the past. To protect his sister and Mr.

                      22 Bezos, Mr. Sanchez entered into a confidential deal to cooperate strategically with

                      23 Defendants. Mr. Sanchez agreed to confirm the existence of the affair and provide a

                      24 face-to-face viewing of corroborating evidence, including a few text messages and

                      25 non-pornographic photographs shared by Ms. Sanchez – but only under conditions

                      26 that would give him some control over the timing of the story and the manner in which

                      27 the affair was portrayed in TNE, Us Weekly, and other AMI publications, as well as

                      28 to shape and soften the story during the drafting process.
                                                                    -12-
                                                                COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 13 of 25 Page ID #:13



                       1        47.    Accordingly, between at least October 2018 and March 2019, Mr.
                       2 Sanchez, while in California, discussed Ms. Sanchez’s affair with Defendants

                       3 (including, but not limited to, Mr. Howard, AMI News Director James Robertson

                       4 (“Mr. Robertson”) and Ms. Simpson, AMI’s California-based editor) via dozens of

                       5 emails, text messages, and telephone calls.

                       6        48.    In a contract dated January 1, 2019, in anticipation of the pending public
                       7 disclosure of her affair, Ms. Sanchez retained Plaintiff to provide crisis management,

                       8 strategic communications, public and media relations services. Mr. Sanchez also

                       9 provided Mr. Bezos with talking points for public appearances related to the matter.

                      10        49.    On January 7, 2019, Mr. Howard sent Mr. Bezos a “request for
JENKINS KAYAYAN LLP




                      11 comment” email seeking comment regarding certain intimate details about their affair

                      12 (Mr. Robertson sent an identical request for comment email to Ms. Sanchez). Mr.

                      13 Bezos and Ms. Sanchez requested that Mr. Sanchez respond on their behalf, so Mr.

                      14 Howard then forwarded the detailed 44-point request for comment to Mr. Sanchez.

                      15        50.    Mr. Sanchez noted that the request for comment included certain false
                      16 allegations, mistakes, and assertions that Mr. Sanchez had never provided to or

                      17 discussed with Defendants, such as: (a) “Mr. Bezos met Ms. Sanchez at a ‘Manchester

                      18 By The Sea’ party in December 2016” where Mr. Bezos told Ms. Sanchez, “You can’t
                      19 fight chemistry”; (b) “Mr. Bezos sent Ms. Sanchez a photograph of his penis”; (c)

                      20 “Mr. Bezos has been buying gifts for Ms. Sanchez”; (d) “Ms. Sanchez’ husband and

                      21 Mr. Bezos’ wife are not aware of the romantic relationship between Mr. Bezos and

                      22 Ms. Sanchez”; (e) “Mr. Bezos has a paternal aunt, Kathy Jorgensen, that he has not

                      23 seen since Mr. Bezos was two years old”; (f) “Mr. Bezos’ late birth father, Ted

                      24 Jorgenson, once wrote to Mr. Bezos. Mr. Bezos answered Mr. Jorgensen’s letter but

                      25 has not otherwise been in touch with Mr. Jorgensen’s family”; and (g) specific details

                      26 about hotels, private plane tracking, etc., of which Mr. Sanchez was not aware. Thus,

                      27 the request for comment confirmed that Defendants had received information and

                      28 materials about the affair from sources other than Plaintiff.
                                                                    -13-
                                                                COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 14 of 25 Page ID #:14



                       1           51.   The request for comment made clear that Defendants’ public revelation
                       2 of the Bezos/Sanchez affair was imminent. Accordingly, Mr. Bezos and Ms. Sanchez

                       3 took steps to fully inform their respective spouses about their affair.

                       4           52.   On or about January 9, 2019, Mr. Bezos and his then-wife, MacKenzie
                       5 Tuttle (“Ms. Tuttle”), published an announcement on Mr. Bezos’s Twitter account

                       6 that they were separating.

                       7           53.   Also on or about January 9, 2019, Ms. Sanchez told her then-husband,
                       8 Patrick Whitesell (“Mr. Whitesell”), more of the truth about her affair with Mr. Bezos,

                       9 as well as selected items from the request for comment that Mr. Howard had sent her

                      10 two days earlier. On information and belief, Mr. Whitesell promptly leaked the affair
JENKINS KAYAYAN LLP




                      11 and comment call details to Emily Smith of Page Six, unbeknownst to Ms. Sanchez.

                      12           54.   Later that same day, the extramarital affair between Ms. Sanchez and
                      13 Mr. Bezos was publicized by TNE6 and Page Six.7 TNE’s online article included a

                      14 reference to a “steamy picture too explicit to print here” and the print version (also

                      15 partially available online),8 published on or about January 14, 2019, included intimate

                      16 photographs and “recreations” of explicit text messages that Mr. Bezos had sent to

                      17 Ms. Sanchez during the affair. The TNE articles included content and material not

                      18 given to Defendants by Mr. Sanchez but which, on information and belief, was
                      19 provided by one or more of Defendants’ other sources.

                      20 / / /

                      21

                      22

                      23

                      24
                           6
                               https://www.nationalenquirer.com/videos/jeff-bezos-divorce-lauren-sanchez-
                      25 cheating-affair-photos-exclusive/ (last visited March 17, 2020).

                      26   https://pagesix.com/2019/01/09/jeff-bezos-has-been-seeing-former-tv-anchor-
                           7


                      27 lauren-sanchez/ (last visited March 17, 2020).
                         8
                            https://www.nationalenquirer.com/photos/amazon-boss-jeff-bezos-affair-lauren-
                      28
                         sanchez-exposed/ (last visited March 17, 2020).
                                                                  -14-
                                                                COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 15 of 25 Page ID #:15



                       1       Defendants Intentionally Defame Plaintiff – By Falsely Identifying Him as the
                       2         Source of Graphic Pornographic Images – After Defendants’ Attempted
                       3                             Extortion of Mr. Bezos Backfires
                       4            55.   In response to the TNE articles, Mr. Bezos enlisted Mr. de Becker, his
                       5 head of security, and his company, Gavin de Becker and Associates, to mount a full-

                       6 throated investigation into: (a) the identity of Defendants’ sources for all of the

                       7 content and material published by TNE; and (b) whether TNE’s article has been

                       8 politically motivated, given Defendants’ well-known alliances with President Donald

                       9 Trump and the Saudi Arabian government.

                      10            56.   Defendants, particularly Mr. Pecker, reportedly became apoplectic about
JENKINS KAYAYAN LLP




                      11 Mr. Bezos’s counter-investigation and seemed especially concerned by the suggestion

                      12 of Saudi involvement. On information and belief, in early February 2019, Defendants

                      13 told Mr. Bezos – first orally and then in writing – that they had obtained additional

                      14 intimate text messages between him and Ms. Sanchez, as well as graphic

                      15 pornographic photos of them (including a “below the belt selfie” or “d*ck pic” that

                      16 Mr. Bezos allegedly sent Ms. Sanchez).         On information and belief, Defendants
                      17 threatened to publish such materials unless Mr. Bezos ordered Mr. de Becker to stand

                      18 down and stop his investigation.
                      19            57.   Rather than submit to Defendants’ extortion efforts, Mr. Bezos instead
                      20 publicly aired them in a medium.com post dated February 7, 2019 entitled “No Thank

                      21 You, Mr. Pecker.”9 There, Mr. Bezos revealed email communications in which Mr.

                      22 Howard identified, in addition to the previously-referenced “d*ck pic,” nine

                      23 additional photographs of Mr. Bezos and/or Ms. Sanchez – many of which were

                      24 described        in pornographic or quasi-pornographic terms (collectively, the
                      25 “Pornographic Materials”).       Mr. Howard threatened that TNE would publish the
                      26

                      27
                           9
                             https://medium.com/@jeffreypbezos/no-thank-you-mr-pecker-146e3922310f (last
                      28
                           visited March 17, 20120).
                                                                -15-
                                                                  COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 16 of 25 Page ID #:16



                       1 Pornographic Materials unless Mr. Bezos and Mr. de Becker signed a settlement

                       2 agreement and issued public statements affirming that they had no information that

                       3 Defendants’ coverage of Mr. Bezos’ affair “was politically motivated or influenced

                       4 by political forces.”10

                       5              58.   On information and belief, prosecutors in the Southern District of New
                       6 York commenced an investigation into whether Defendants had, inter alia, committed

                       7 criminal extortion (18 U.S.C. 875(d)) against Mr. Bezos. A grand jury was convened.

                       8              59.   This was doubly problematic for Defendants: if they were found to have
                       9 committed extortion or obtained any Pornographic Materials through unlawful

                      10 methods (such through the electronic hacking of Mr. Bezos’s phone by Saudi Arabia),
JENKINS KAYAYAN LLP




                      11 then in addition to facing prosecution for those crimes, the NPA would be rescinded,

                      12 subjecting Defendants to prosecution for their earlier campaign finance crimes,

                      13 discussed previously. Accordingly, on information and belief, in an effort to reduce

                      14 their potential criminal exposure, Defendants conspired to promote a false and

                      15 defamatory “single-source” theory, under which they agreed to publicly state that

                      16 Plaintiff had been the one and only source for all of the information and materials

                      17 Defendants had obtained in connection with their investigation and reporting on the

                      18 Bezos/Sanchez affair – including the Pornographic Materials.
                      19              60.   On Saturday, March 30, 2019, Mr. de Becker wrote a column in The
                      20 Daily Beast revealing that Defendants’ extortion of Mr. Bezos had included another,

                      21 previously unreported component: Defendants had also demanded that Mr. de Becker

                      22 issue a public statement that his investigation had concluded that Defendants had not

                      23 relied on “any form of electronic eavesdropping or hacking in their news-gathering

                      24 process.”11 Mr. de Becker revealed that, in actuality, he believed that:

                      25

                      26
                           10
                      27        Id.
                           11
                              https://www.thedailybeast.com/jeff-bezos-investigation-finds-the-saudis-
                      28
                           obtained-his-private-information?ref=home (last visited March 17, 2020).
                                                                  -16-
                                                                   COMPLAINT
                       Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 17 of 25 Page ID #:17



                       1        • Defendants had relied on one or more sources other than Mr. Sanchez in
                       2              connection with TNE’s investigation of the Bezos/Sanchez affair and the
                       3              procurement of “embarrassing photos” of Mr. Bezos (aka the Pornographic
                       4              Materials);
                       5        • Saudi Arabia was likely one of Defendants’ other sources; and
                       6        • Saudi Arabia had hacked Mr. Bezos’s phone and gained access to Mr. Bezos’s
                       7              private information (as subsequently confirmed by the FTI Report).12
                       8

                       9              61.   The next day, Sunday, March 31, 2019, Defendants rushed to issue a
                      10 defamatory responsive “statement” to the press promoting their demonstrably false
JENKINS KAYAYAN LLP




                      11 claim that Mr. Sanchez was the “single-source” for all of Defendants’ investigations

                      12 (including the Pornographic Materials). On information and belief, Defendants knew

                      13 that the following statement would be picked up and quoted verbatim by numerous

                      14 media outlets:

                      15
                                      Despite the false and unsubstantiated claims of Mr. de Becker, American
                      16
                                      Media has, and continues to, refute the unsubstantiated claims that the
                      17              materials for our report were acquired with the help of anyone other than
                                      the single source who first brought them to us. The fact of the matter is, it
                      18
                                      was Michael Sanchez who tipped the National Enquirer off to the affair
                      19              on Sept. 10, 2018, and over the course of four months provided all of the
                      20
                                      materials for our investigation. His continued efforts to discuss and
                                      falsely represent our reporting, and his role in it, has waived any source
                      21              confidentiality. There was no involvement by any other third party
                      22
                                      whatsoever (emphasis added).13

                      23
                                      62.   Defendants’ press statement was intentionally false and defamatory in at
                      24
                           least three ways.
                      25

                      26
                           12
                      27        Id.
                           13
                             https://www.thedailybeast.com/national-enquirer-says-saudis-didnt-help-on-
                      28
                           bezos-story (last visited March 17, 2020).
                                                                    -17-
                                                                      COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 18 of 25 Page ID #:18



                       1         63.    First, Mr. Sanchez did not “tip [TNE] off to the affair on Sept. 10,
                       2 2018…”        Mr. Sanchez did not leak his own sister’s affair with Mr. Bezos to
                       3 Defendants. Rather, as previously discussed, it was Defendants who first contacted

                       4 Mr. Sanchez about the affair in July 2018, at which time Mr. Sanchez sought to delay

                       5 and soften the inevitable public disclosure of the affair.

                       6         64.    In fact, Mr. Howard admitted in a January 22, 2019 email to Plaintiff
                       7 (the “Jan. 22 Howard Email”) that Defendants had first uncovered the Bezos/Sanchez

                       8 affair from another source entirely:

                       9
                                 The untold story – if you will – has not been told as to how we uncovered
                      10
                                 the story. I’m saving it for my tombstone.
JENKINS KAYAYAN LLP




                      11

                      12 It is understandable, given the NPA’s prohibition on future criminal acts, that Mr.

                      13 Howard would not want the initial source (which, on information and belief, was

                      14 Saudi Arabia’s illegal hacking of Mr. Bezos’s iPhone) revealed during his lifetime.

                      15         65.    Mr. Howard also alluded to an undisclosed source other than Mr.
                      16 Sanchez in a widely-published Columbia Journalism Review article, which quoted

                      17 him as stating:

                      18
                                 I’ll talk about Be-zos as much as I fucking want, and I can give you the
                      19
                                 real fucking story… I have audiotapes, kay?... I have audiotapes.
                      20

                      21 In the article, respected journalist Simon van Zuylen-Wood was stunned by Mr.

                      22 Howard’s brazen boast, writing, “Was Howard planning to bring down the world’s

                      23 richest man–again!– by leaking me a Bezos hot mic? With the Enquirer, you never

                      24 really know.”14

                      25         66.    Second, Defendants’ statement about Mr. Sanchez’s “continued efforts”
                      26

                      27
                           14
                             https://www.cjr.org/special_report/national-enquirer.php (last visited March 19,
                           2020).
                      28
                                                                    -18-
                                                                COMPLAINT
                       Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 19 of 25 Page ID #:19



                       1 to “falsely represent our reporting, and his role in it…” was an obvious reference to

                       2 Mr. Sanchez’s previous and public denials – in response to third-party speculation

                       3 and insinuation – that Plaintiff had provided Defendants with Pornographic Materials.

                       4 Plaintiff did not provide Defendants with Pornographic Materials (some of which

                       5 purportedly depicted his own sister) and his denials were true.          Accordingly,
                       6 Defendants’ statement that Plaintiff’s true denials were false constituted deliberate

                       7 and intentional defamation.

                       8        67.    Third, Defendants’ statement that Mr. Sanchez “provided all the
                       9 materials for our investigation” and “[t]here was no involvement by any third party

                      10 whatsoever” directly implicated Mr. Sanchez as the “single source” who provided
JENKINS KAYAYAN LLP




                      11 Defendants with the Pornographic Materials. However, Plaintiff did not provide

                      12 Defendants with the Pornographic Materials (some of which purportedly depicted his

                      13 own sister) or many of the other materials included in TNE stories about the affair.

                      14 Accordingly, Defendants’ contrary statement constituted deliberate and intentional

                      15 defamation.

                      16        68.    It has been conclusively established that Plaintiff was not and could not
                      17 have been the source of the Pornographic Materials because he never possessed them.

                      18 In April 2019, FBI agents served Mr. Sanchez with a subpoena to appear before the
                      19 federal grand jury convened to investigate Defendants. Mr. Sanchez provided sworn

                      20 testimony one month later.      All of his computers and electronic devices were
                      21 subjected to a comprehensive forensic search and audit. The FBI correctly concluded

                      22 – as did Mr. de Becker’s own investigators – that Mr. Sanchez had never been in

                      23 possession of the Pornographic Materials.

                      24        69.    Mr. Sanchez does not contend he is a public figure. Nonetheless,
                      25 Defendants’ defamatory statements were made intentionally, deliberately, and with

                      26 actual malice. This is evident through multiple factors, including, inter alia, the

                      27 following:

                      28
                                                                   -19-
                                                               COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 20 of 25 Page ID #:20



                       1     • Defendants obviously and uniquely knew who their own sources were and
                       2         which sources provided which information and materials; therefore,
                       3         Defendants know full well (and conceded in the Jan. 22 Howard Email) that
                       4         Plaintiff was not their “sole source” and did not provide the Pornographic
                       5         Materials.
                       6     • Defendants should not have even mentioned Mr. Sanchez as a source in any
                       7         capacity, as they had promised him “source confidentiality,” as is a sacred
                       8         custom in the media industry.
                       9     • Defendants’ motive for scapegoating Plaintiff was selfish and vile: to obstruct
                      10         the federal investigation and media inquiries into Defendants’ attempted
JENKINS KAYAYAN LLP




                      11         extortion of Mr. Bezos by concealing the true initial source regarding the
                      12         Bezos/Sanchez affair and the source of the Pornographic Materials (which, on
                      13         information and belief, was Saudi Arabia’s illegal hacking of Mr. Bezos’s
                      14         iPhone).
                      15     • In addition, revealing the use of illegal sources would have invalidated the
                      16         NPA, subjecting Defendants to prosecution for prior campaign finance crimes.
                      17

                      18         70.   Defendants’ defamatory statements have significantly harmed Mr.
                      19 Sanchez economically and emotionally. Many of his long-time clients have stopped

                      20 working with him, film and television production deals were destroyed, and the media

                      21 contacts he relied upon to perform his job – relationships that Plaintiff spent decades

                      22 or more developing – no longer return his calls or wish to associate with him.

                      23 Defendants’ defamatory statements have irreparably damaged Plaintiff’s business

                      24 reputation, destroyed his ability to earn a living, and estranged him from his own

                      25 family.

                      26 / / /

                      27

                      28
                                                                    -20-
                                                                 COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 21 of 25 Page ID #:21



                       1                              FIRST CAUSE OF ACTION
                       2                                    Defamation - Libel
                       3                                (Against All Defendants)
                       4        71.    Mr. Sanchez realleges and incorporates by reference the preceding
                       5 paragraphs as if set forth in full herein.

                       6        72.    As alleged herein, March 31, 2019, Defendants released a press
                       7 statement, knowing and intending that it would be reported in and quoted by multiple

                       8 media outlets, that contained false defamatory statements and/or statements

                       9 reasonably susceptible of a defamatory meaning, including, inter alia, that Plaintiff

                      10 had leaked his own sister’s extramarital affair to Defendants and supplied Defendants
JENKINS KAYAYAN LLP




                      11 with Pornographic Materials depicting her.

                      12        73.    At the time they released the press statement on March 31, 2019,
                      13 Defendants acted with negligence and with actual malice and knew that their

                      14 statements therein regarding Plaintiff were false, made with reckless disregard of the

                      15 truth, or made without using reasonable care to determine the truth or falsity of their

                      16 statements.

                      17        74.    Defendants’ release and publication of the false and defamatory press
                      18 statement was not privileged.
                      19        75.    As a direct and proximate result of Defendants’ misconduct alleged
                      20 herein, Plaintiff has suffered general and special damages in an amount to be

                      21 determined at trial but in no event less than the minimum threshold for diversity

                      22 jurisdiction, including, without limitation, damage to Plaintiff’s reputation, career,

                      23 and standing in the community.

                      24        76.    On information and belief, Defendants’ actions described herein were
                      25 done with oppression, fraud or malice, entitling Plaintiff to punitive damages in an

                      26 amount sufficient to punish Defendants and deter them and others similarly situated

                      27 from such conduct in the future.

                      28
                                                                      -21-
                                                                 COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 22 of 25 Page ID #:22



                       1                            SECOND CAUSE OF ACTION:
                       2                      Intentional Infliction of Emotional Distress
                       3                                (Against All Defendants)
                       4         77.   Mr. Sanchez realleges and incorporates by reference the preceding
                       5 paragraphs as if set forth in full herein.

                       6         78.   Defendants’ conduct described herein, including defaming and
                       7 scapegoating Plaintiff in an effort to conceal Defendants’ actual source of the

                       8 Pornographic Materials (which, on information and belief, was Saudi Arabia’s illegal

                       9 hacking of Mr. Bezos’s iPhone) from federal investigators, knowing full well that

                      10 such actions would cause Plaintiff to be alienated from his family, professional
JENKINS KAYAYAN LLP




                      11 colleagues, and the world at large, was extreme and outrageous and exceeded the

                      12 bounds tolerated in a civilized society.

                      13        79.    As a direct and proximate result of Defendants’ conduct described
                      14 herein, Plaintiff has suffered severe emotional and mental distress in an amount to be

                      15 determined at trial but in no event less than the minimum threshold for diversity

                      16 jurisdiction. Such emotional distress is manifested by physical symptoms, including

                      17 but not limited to insomnia, anxiety, loss of appetite, and nausea.

                      18        80.    On information and belief, Defendants’ actions described herein were
                      19 done with oppression, fraud or malice, entitling Plaintiff to punitive damages in an

                      20 amount sufficient to punish Defendants and deter them and others similarly situated

                      21 from such conduct in the future.

                      22                             THIRD CAUSE OF ACTION:
                      23                        Conspiracy to Commit Intentional Torts
                      24                                (Against All Defendants)
                      25         81.   Mr. Sanchez realleges and incorporates by reference the preceding
                      26 paragraphs as if set forth in full herein.

                      27         82.   As set forth herein, Plaintiff is informed and believes that, Defendants,
                      28 and each of them, acting jointly and for their individual benefit, either expressly
                                                                      -22-
                                                                 COMPLAINT
                        Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 23 of 25 Page ID #:23



                       1 and/or by tacitly agreed to commit the acts alleged herein, and at all times had

                       2 knowledge of, joined in the formation of, and participated in a conspiracy with each

                       3 other to defame Plaintiff and scapegoat him in an effort to conceal Defendants’ actual

                       4 source of the Pornographic Materials (which, on information and belief, was Saudi

                       5 Arabia’s illegal hacking of Mr. Bezos’s iPhone) from federal investigators, and that

                       6 said acts and omissions were committed in furtherance of said conspiracy, resulting

                       7 in damages to Plaintiff.

                       8         83.     Plaintiff is further informed and believes that, as alleged herein, one or
                       9 more of the Defendants committed acts in furtherance of the intent and purpose of

                      10 their agreement and conspiracy.
JENKINS KAYAYAN LLP




                      11         84.     As a direct and proximate result of Defendants’ conduct described
                      12 herein, Plaintiff has suffered special and general damages in an amount to be

                      13 determined at trial but in no event less than the minimum threshold for diversity

                      14 jurisdiction.

                      15        85.      On information and belief, Defendants’ actions described herein were
                      16 done with oppression, fraud or malice, entitling Plaintiff to punitive damages in an

                      17 amount sufficient to punish Defendants and deter them and others similarly situated

                      18 from such conduct in the future.
                      19                             FOURTH CAUSE OF ACTION:
                      20                 Aiding and Abetting Commission of Intentional Torts
                      21                                 (Against All Defendants)
                      22         86.     Mr. Sanchez realleges and incorporates by reference the preceding
                      23 paragraphs as if set forth in full herein.

                      24         87.     As alleged herein and on information and belief, Defendants, and each
                      25 of them, had knowledge of the illegal and wrongful conduct alleged herein, including

                      26 the defamation of Plaintiff and the scapegoating of him in an effort to conceal

                      27 Defendants’ actual source of the Pornographic Materials (which, on information and

                      28 belief, was Saudi Arabia’s illegal hacking of Mr. Bezos’s iPhone) from federal
                                                                      -23-
                                                                  COMPLAINT
                       Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 24 of 25 Page ID #:24



                       1 investigators, and each of Defendants’ actions was intended to and did substantially

                       2 assist the primary wrong and was a substantial factor in causing harm to Plaintiff.

                       3        88.      As a direct and proximate result of Defendants’ conduct described
                       4 herein, Plaintiff has suffered special and general damages in an amount to be

                       5 determined at trial but in no event less than the minimum threshold for diversity

                       6 jurisdiction.

                       7        89.      On information and belief, Defendants’ actions described herein were
                       8 done with oppression, fraud or malice, entitling Plaintiff to punitive damages in an

                       9 amount sufficient to punish Defendants and deter them and others similarly situated

                      10 from such conduct in the future.
JENKINS KAYAYAN LLP




                      11                                 PRAYER FOR RELIEF
                      12        WHEREFORE, Michael Sanchez prays for judgment as follows:
                      13        (a)      For general, compensatory, reputational, and special damages, including
                      14 contractual expectation damages;

                      15        (b)      For declaratory relief whereby Defendants are ordered to correct their
                      16 defamatory statements;

                      17        (c)      For prejudgment interest at the maximum legal rate;
                      18        (d)      For an award of attorneys’ fees, costs, and expenses incurred herein;
                      19        (e)      For punitive damages in an amount according to proof; and
                      20        (f)      For such other and further relief as the Court deems just and proper.
                      21

                      22 Dated: March 27, 2020                     Respectfully submitted,
                      23

                      24                                           JENKINS KAYAYAN LLP
                      25

                      26                                           By:   /s/ Jonathan M. Jenkins

                      27                                                 Jonathan M. Jenkins
                                                                         Attorneys for Plaintiff
                      28
                                                                     -24-
                                                                 COMPLAINT
                       Case 2:20-cv-02924 Document 1 Filed 03/27/20 Page 25 of 25 Page ID #:25



                       1                          DEMAND FOR JURY TRIAL
                       2       Plaintiff Michael Sanchez hereby demands a trial by jury in the above action.
                       3

                       4 Dated: March 27, 2020                 Respectfully submitted,
                       5
                                                               JENKINS KAYAYAN LLP
                       6

                       7

                       8                                       By:      /s/ Jonathan M. Jenkins
                       9                                             Jonathan M. Jenkins
                                                                     Attorneys for Plaintiff
                      10
JENKINS KAYAYAN LLP




                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                 -25-
                                                             COMPLAINT
